t c memo united_states tax_court lon a bjornstad petitioner v commissioner of internal revenue respondent docket no filed date lon a bjornstad pro_se james eb schacht for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s income taxes and additions to tax for the taxable years and as follows addition_to_tax year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure the sole issue’ for our consideration is whether petitioner was away from home so as to be entitled to deduct his travel_expenses under sec_162 a findings_of_fact at the time the petition was filed petitioner resided in madison wisconsin petitioner has primarily earned his living as a musician for the taxable years in guestion petitioner was a member of a band called dr bop and the headliners the band generally the band played in or began its road trips from chicago however during his time with the band petitioner resided with his parents approximately miles outside of madison in stoughton wisconsin petitioner lived with his parents because chicago was too expensive and he was trying to pay off a prior federal tax_liability petitioner’s parents did not regquire him to pay a set amount for rent or living_expenses instead he gave them varying amounts as he was able petitioner traveled to chicago from stoughton on thursday or ' at trial petitioner conceded three issues the receipt of nonemployee compensation as reported on forms nec non-employee compensation the addition_to_tax for failure_to_file returns and the addition_to_tax for failure to pay estimated_tax all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - friday depending on whether the band had a thursday night engagement the band played the weekend in chicago or traveled to another midwestern city regardless of where the band played other nights it played most sunday nights at andy’s night club in chicago this was a promotional engagement through which the band hoped to receive additional bookings petitioner usually returned to stoughton on mondays petitioner traveled by bus between stoughton and chicago while in chicago he stayed in different hotels depending on availability and paid his own expenses including bus fare meals and hotel rates when traveling to cities other than chicago the band paid for petitioner’s transportation from chicago and his lodging petitioner continued to pay for his own meals and his bus fare between stoughton and chicago the band paid petitioner compensation_for his services in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the years and respectively these amounts did not include reimbursement of the expenses petitioner incurred when the band played outside of chicago the band sent petitioner a form 1099-misc miscellaneous income each year which reflected the amount_paid as nonemployee compensation during petitioner left the band and was employed by the city of madison as a bus driver for this employment q4e- petitioner received dollar_figure in these wages were reported by the city on a form_w-2 wage and tax statement petitioner failed to file income_tax returns for taxable years and on date respondent mailed petitioner a notice_of_deficiency for those years the deficiency was based on income from the band for the taxable years in question and the city of madison for on date petitioner submitted to respondent’s counsel a band engagement log returns and completed form sec_1040 u s individual_income_tax_return reflecting income received from the band and the city of madison the returns also reflected business_expenses on a schedule c profit or loss from business of dollar_figure per day for the following numbers of days in chicago days in days in days in days in and days in petitioner did not claim business_expense deductions for his meals when the band played in cities other than chicago opinion sec_162 allows deductions for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_162 these expenses include traveling expenses ie meals_and_lodging while away from home sec_162 however sec_162 does not allow deductions for personal living or - - family_expenses sec_262 to qualify under sec_162 the expenses must be reasonable and necessary incurred while away from home and incurred in pursuit of a trade_or_business 326_us_465 in the context of sec_162 the word home does not have its ordinary and usual meaning rather the word home refers to the taxpayer’s principal_place_of_business or employment and not his personal_residence 32_f3d_911 5th cir 74_tc_578 if a taxpayer has more than one place of business his tax_home is the place where he spends more of his time the place where he engages in a greater part of business activity and the place where he derives a greater proportion of his income robertson v commissioner tcmemo_1997_526 citing hoeppner v commissioner t c memo affd 190_f3d_392 5th cir we find that for the taxable years in question petitioner’s tax_home or principal place of employment was chicago and not stoughton wisconsin by petitioner’s own admission he had only personal reasons for living in stoughton as opposed to chicago in a normal week petitioner spent days a week in stoughton and days a week in chicago on occasion petitioner spent days -- - in stoughton traveled to chicago met the band traveled to another midwestern city and spent sunday night playing at a nightclub in chicago the band had its base of operations in chicago the band played almost every sunday night in chicago at the same venue it played the other weekend nights at engagements in the chicago area when the band traveled to another midwestern city ona weekend it did so from chicago we also note that when the band did travel it paid for petitioner’s travel between chicago and the engagement city--not between stoughton and chicago the band also paid for petitioner’s hotel room in other midwestern cities but did not pay for petitioner’s hotel room while in chicago in attempting to show that chicago was not his tax_home petitioner contends that because the band played in several midwestern cities he did not receive the greater portion of his income from his chicago engagements while the band did play in midwestern cities other than chicago the record reflects that the majority of the band’s engagements was in chicago venues accordingly we find that petitioner did not receive the greater portion of his income from other midwestern cities petitioner’s tax_home was chicago and therefore he is not allowed to deduct petitioner for the first time in his posttrial brief contends that he worked during the week out of his home in stoughton as the band’s road manager at a rate of dollar_figure per engagement these facts do not appear in the record and are untimely raised see 59_tc_551 - expenses of meals_and_lodging incurred while there nor to deduct expenses of travel between chicago and his residence in stoughton petitioner however is allowed to claim deductions insofar as adequately substantiated for expenses_incurred while playing with the band in other midwestern cities although the band paid for his transportation and lodging petitioner paid for his own meals respondent however contends that petitioner did not substantiate the meal expenses so as to qualify under either sec_1_274-5t temporary income_tax regs fed reg date or revproc_94_77 sec_4 1994_2_cb_825 we agree with respondent for taxable years and the band engagement logs are indecipherable however for taxable years and we find that petitioner met the meals-only per_diem_allowance requirements set forth in revproc_94_77 sec_4 supra the three band engagement logs show the number of days and places where the band performed this information in conjunction with petitioner’s testimony reflects that petitioner spent the following number of days in each city for each taxable_year indiana indianapolis days day sec_5 days bloomington day sec_4 day sec_4 days terre haute day sec_2 day sec_1 day south bend day sec_2 day sec_1 day fort wayne day sec_2 day sec_1 day tllinois highland days days days wisconsin madison day sec_5 day sec_2 days accordingly petitioner is entitled to per_diem allowances based on the federal meals and incidental_expenses rate for each city and taxable_year c f_r ch pt app a c f_r ch pt app a c f_r ch pt app a we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule the parties should apply the appropriate per_diem rate for each city and taxable_year c f_r ch pt app a c f_r ch pt app a c f_r ch pt app a
